DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2015081659) in view of Sato (JP 2014114851).
 	Regarding claim 1, Sato ‘659 discloses a hole plug attachment structure 30 Fig. 13 comprising a first attachment-target member 11 that is formed with a first attachment hole H; and a hole plug 30 that includes a tube-shaped outer peripheral wall 33 configured to be inserted into the first attachment hole, a blocking portion 35 spanning an inside of the outer peripheral wall so as to close off the inside of the outer peripheral wall, a ring shaped flange 32 jutting out toward a radial direction outer side of the outer peripheral wall from an end portion of the outer peripheral wall on an opposite side from an insertion direction, and a hook portion 38 projecting toward the radial direction outer side from an insertion direction end portion side of the outer peripheral wall so as to engage with an edge of the first attachment hole, the flange having a thicker portion (320 of Annotated Fig. 13, below).  However, Sato ‘659 fails to explicitly disclose a second attachment target.  Sato ‘851, a hole plug 14 Fig. 6, discloses the use of a second attachment target 10.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hole plug of Sato ‘659 on a surface with a second attachment target as taught by Sato ‘851 in applications where the plugs must be inserted in multi-layered structures.  
	 Regarding limitation to attachment hole size it would have obvious to one of ordinary skill in the art to modify the hole size based on the plug hole attachment flange parameters and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
 	 
    PNG
    media_image1.png
    628
    883
    media_image1.png
    Greyscale

 	
 	Regarding claim 2, the combination discloses wherein: a ring-shaped ridge portion 320 extending in a circumferential direction of the flange 32 is formed at a front face of the flange; and a region of the flange where the ridge portion is formed is thicker than a region 32a of the flange where the ridge portion is not formed. 	Regarding claim 3, the combination discloses wherein the ridge portion 320 is formed between a leading end portion 32a of the flange and a base end portion of the flange Fig. 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675